Mr. Presiding Justice Boggs delivered the opinion of the Court. This was an action under the statute to impose a fine upon appellee under the charge he had obstructed a public highway, by, as it was alleged, constructing a fence within the limits thereof. He contended the fence was on the boundary line of his premises and the highway. The jury decided the question in his favor. The township appealed and asks reversal upon the sole ground the verdict is against the evidence. We have read the testimony produced to the jury and considered the arguments (oral and printed) of counsel. The testimony was much in conflict; it was the peculiar province of the jury to determine the truth of the controversy. Ho reason appears why we should regard their findings as manifestly wrong, or to have been the result of passion, prejudice or mistake. The judgment is affirmed by the operation of the familiar rule applicable in such cases.